DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/01/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR2012011850, machine translation) in view of Pan (2018/0127875) and Braune (2013/0189447).
Kim teaches a method of depositing parylene comprising:
- using a vaporization chamber (113/114) and a pyrolysis chamber (115) to crack a dimer into a monomer gas, see figures 1 and 2 and related text [0025-26], and 
- parylene monomer gas is exposed to plasma in a deposition chamber [0012], wherein 
- it is polymerized to create protective coating.
	Kim, however, does not teach applying the dimer to a plasma prior to cracking and within the pyrolysis chamber.  Pan, however, teaches that it is operable to use plasma or a combination of plasma and thermal energy to crack a compound for deposition [0009] and Braune teaches that in cracking a dimer for parylene deposition one can apply heat and/or plasma (claim 6, [0073]).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the plasma cracking of Braune and Pan to the process of Kim as Braune teaches that plasma is an effective manner of cracking a polymer and Pan further teaches that a plasma is operably applied in combination with thermal energy in the cracking process (i.e. understood as in the cracking/pyrolysis chamber of Kim).  The dimer is understood to be exposed to the plasma prior to cracking, as with the present specification.  It is further noted that generally a “pyrolysis chamber” would understood to be a thermal device, but as applicants may be their own lexicographer, the term is applied for a device that includes thermal (i.e. non-plasma) and plasma energy.
	Regarding claim 10, it is understood that the monomer radicals are modified by the plasma.  
	Regarding claim 11, Kim teaches a DC RF system [0023].
Regarding claims 14 and 15, Kim further teaches a method that includes using a vaporization chamber 113 and a pyrolysis chamber 115 [0020] to crack a dimer into a monomer gas see figures 1 and 2 and related text, the gas supply (parylene monomer) passes [0025-26] through these prior to the deposition chamber. The plasma energizes the monomer.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of  Bayer (Surf. and Coatings), Braune and Pan (et al).
Kim teaches a method of depositing parylene as defined per claim 9 above.  The combined at of Kim, Braune and Pan is described above and will not be repeated.  The teachings include all elements of claim 1 except passing the monomer gas through a plasma generation chamber prior to injecting the monomer into a deposition chamber.  
Bayer teaches that it is known to form polymer layers using remote plasma, the monomer is added into the plasma region or directly into the chamber (col 2, p. 874).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the remote plasma of buyer in the polymer film forming method of Kim as Bayer teaches that remote PECVD is a method of achieving plasma activation of polymer precursors with reduced substrate damage (col 7, p874).  The addition of the monomer in the plasma zone is an alternative method of introducing the monomer gas and would be expected to produce an operable polymer film as per the teachings of Bayer.  Furthermore, the implementation of the plasma at a different part of the process is a essentially a change in the sequence of adding ingredients - as per MPEP 2144.04, a change in sequence is not patentable unless it produces a critical result. Instant specification teaches that either method is operable and shows no criticality of using a remote or in situ plasma.   It is particularly noted that in vapor deposition processes both remote and in situ plasmas are very well known.
	Regarding claim 2, the use of the plasma is understood to modify the radicals of the monomer gas, particularly where the modification is not limited.
	Regarding claim 3, as the plasma chamber is understood to be between the pyrolysis chamber and the deposition chamber this limitation is met.
	Regarding claim 4, Kim teaches a DC RF system [0023].
	Regarding claim 8, Kim teaches the parylene monomer [0026].
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al  and in further view of Timmons (2009/0240013).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Braune and Pan in view of Timmons (2009/0240013).
The teachings of Kim are described above including a DC plasma but not teaching a “pulsed” system.  Timmons teaches that it is useful to pulse a plasma used for a polymerization process as it allows for the retention of reactive functional groups [0022].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the pulsed plasma of Timmons to the method of Kim for the reasons stated above.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al and in further view of Baker (2017/0159178).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim,  Braune and Pan in further view of Baker (2017/0159178).
The teachings of Kim are described above including forming a parylene film, but not specifying what variation of said film. Baker teaches that a variety of parylene materials are useful and well known in the art including parylene C and parylene F [0038].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the parylene C or parylene F of Baker in the method of Kim as Kim is silent on the specific variation of parylene and Baker teaches that either of the materials is effective as a polymer layer.  



Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive in view of the combined art as presented above.
Applicants argue that the previous teachings do not include that the plasma is applied within the pyrolysis chamber, however, the teachings of Pan are further applied – including that it is useful to crack a compound by a combination of thermal and plasma energy.  Taken in combination with Kim, one would apply the plasma to the cracking chamber, since this is where the cracking occurs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715